                                                        _______________________________________________________________________________________

                Case 1:21-bk-10809-VK                   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                   Desc
                                                        Main Document    Page 1 of 20

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number   (if known)                                                     Chapter      11
                                                                                                                           EJ Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions forBankruptcy Forms forNon-Individuals, is available.


1.   Debtor’s name                 RT Development, LLC


2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification       81 -4025662
     Number (EIN)


4.   Debtor’s address              Principal place of business                                     Mailing address, if different from principal place of
                                                                                                   business

                                   30313 Canwood Street, Suite 32
                                   Agoura Hills, CA 91301
                                   Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                   Los Angeles                                                     Location of principal assets, if different from principal
                                   County                                                          place of business
                                                                                                   2279 Laurel Canyon Blvd., Los Angeles, CA 90046
                                                                                                   2301 Laurel Canyon Blvd., Los Angeles, CA 90046
                                                                                                   Number, Street, City, State & ZIP Code


5.    Debtor’s website (URL)


5.    Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                   11 Partnership (excluding LLP)
                                   D Other. Specify:




                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
 Official Form 201
                    Case 1:21-bk-10809-VK                      Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                Desc
                                                               Main Document    Page 2 of 20
Debtor                                                                                                            Case number   (if known)
              RT Development, LLC
             Name



7.      Describe debtors business         A. Check one:
                                          C   Health Care Business (as defined in 11 U.S.C.            §   101 (27A))

                                          C   SingleAsset Real Estate (as defined in 11 U.S.C.             §   101(51B))

                                          C   Railroad (as defined in 11 U.S.C.   §   101 (44))
                                          C   Stockbroker (as defined in 11 U.S.C.     §   101 (53A))
                                          C   Commodity Broker (as defined in 11 U.S.C.           §   101(6))
                                          C   Clearing Bank (as defined in 11 U.S.C.       §   781(3))

                                          I None of the above

                                          B. Check all that apply
                                          C   Tax-exempt entity (as described in 26 U.S.C. §501)
                                          C   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          C   Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                             See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.      Under which chapter of the        Check one:
        Bankruptcy Code is the            C   Chapter 7
        debtor filing?
                                          C   Chapter 9

        A debtor who is a “small          I   Chapter 11. Checkall that apply.
        business debtor” must check                             C   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
        the first sub-box. A debtor as                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
        defined in § 1182(1) who                                    $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
        elects to proceed under                                     operations, cash-flow statement, and federal income tax return or if any of these documents do not
        subchapter V of chapter 11                                  exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
        (whether or not the debtor is a
        “small business debtor”) must                           C   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
        check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                    proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                    balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                    any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                C   A plan is being filed with this petition.
                                                                C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                    accordance with 11 U.S.C. § 1126(b).
                                                                C   The debtor is required to file periodic reports (for example, 10K and 1OQ) with the Securities and
                                                                    Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                    Attachment to Voluntaiy Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                    (Official Form 201A) with this form.
                                                                C   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          C Chapter 12

9.       Were prior bankruptcy            C No.
         cases filed by or against        • Yes.
         the debtor within the last 8
         years?
         If more than 2 cases, attach a                        Central District of
                                                    District                                          When        2122121                    Case number   1:21-bk-I 0292-VK
         separate list.                                        California
                                                    District                                          When                                   Case number




                                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                          page 2
     Official Form 201
                  Case 1:21-bk-10809-VK                               Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                             Desc
                                                                      Main Document    Page 3 of 20
Debtor     RTDevelopment, LLC                                                                                          Case number   (if known)
           Name

10.   Are any bankruptcy cases
      pending or being filed by a
                                               • No
      business partner or an                      Yes
      affiliate of the debtor?




      List all cases. If more than 1
      attach a separate list                              Debtor                                                                              Relationship
                                                          District                                   When                                     Case number, if known


11.   Why is the case filed in             Check all that apply:
      this district?
                                           •         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                     preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           J      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or
      have possession of any
                                           • No
                                                        Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      real property or personal            D Yes.
      property that needs
      immediate attention?                              Why does the property need immediate attention? (Check all that apply.)
                                                         C It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                              What is the hazard?
                                                        C It needs to be physically secured or protected from the weather.
                                                        C It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                        C Other
                                                        Where is the property?
                                                                                            Number, Street, City, State & ZIP Code
                                                        Is the property insured?
                                                        CN0
                                                        C Yes.       Insurance agency
                                                                     Contact name
                                                                     Phone



           Statistical and administrative information

13.   Debtors estimation of            .              Check one:
      available funds
                                                      • Funds will be available for distribution to unsecured creditors.

                                                      C After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of
      creditors
                                       •       1-49                                            C 1,000-5,000                                       C 25,001-50,000
                                       Q 50-99                                                 C 5001-10,000                                       C 50,001-100,000
                                       C 100-199                                               C 10,001-25,000                                     0 More thanloo,000
                                       0 200-999

15.   Estimated Assets                 0       $0- $50,000                                     • $1,000,001    -   $10 million                    C   $500,000,001 $1 billion
                                                                                                                                                                   -




                                       C       $50,001 $100,000
                                                          -
                                                                                               C $10,000,001 $50 million
                                                                                                                   -
                                                                                                                                                  D   $1,000,000,001 $10 billion
                                                                                                                                                                       -




                                       C       $100,001 $500,000
                                                              -
                                                                                               C $50,000,001 $100 million
                                                                                                                   -
                                                                                                                                                  D   $10,000,000,001 $50 billion
                                                                                                                                                                           -




                                       C       $500,001 $1 million
                                                              -
                                                                                               C $100,000,001 $500 million
                                                                                                                       -
                                                                                                                                                  0   More than $50 billion


16.   Estimated liabilities            C $0 $50,000
                                                 -                                             U $1,000,001 -$10 million                          C $500,000,001 $1 billion
                                                                                                                                                                   -




Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 3
                 Case 1:21-bk-10809-VK           Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                Desc
                                                 Main Document    Page 4 of 20
Debtor    RT Development, LLC                                                           Case number (if known)
          Name

                            i1 $50,001 -$100,000                        D $10,000,001 -$50 million                 $1,000,000,001 -$10 billion
                                 $100,001 -$500,000                     1J $50,000,001 -$100 million             D $10,000,000,001 -$50 billion
                            EJ   $500,001 -$1 million                      $100,000,001 -$500 million            D More than $50 billion




Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 4
            Case 1:21-bk-10809-VK                      Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                           Desc
                                                       Main Document    Page 5 of 20
                                                                                                     Case number   (if known)
Debtor   RT Development, LLC
         Name



         Request for Relief, Declaration, and Signatures

WARNING    —   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500000 or
               imprisonment for up to 20 years, or both. 18 U.S.C      152. 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                  The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on
                                                        7-I
                                                    ___
                                                        j
                                                    MMIOW          ‘‘y

                               x     L rt//2’’>
                                   Signature of a    orized representative of debtor
                                                                                                           Breft P. Miles
                                                                                                           Printed name

                                   Title   Managing Member




18. Signature of attorney      X                    4//2 4                                                  Date______
                                                                                                               MM DDr’c’Y’yv
                                                                                                                                   //
                                   Sgnat re of attorney fo/de,/

                                   Michael Jay Berg_er
                                   Printed name

                                   Law Offices of Michael Jay Berger
                                   Firm name

                                   9454 Wilshire Boulevard, 6th floor
                                   Beverly Hills, CA 90212
                                   Number. Street, City, State & ZIP Code

                                   Contact phone      (310) 271-6223                Email address      michael.bergerbaflkruptcypowercom


                                   100291 CA
                                   Bar number and State




                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Official Form 201
                                        _______________________________

                    Case 1:21-bk-10809-VK                                 Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                Desc
                                                                          Main Document    Page 6 of 20

 Fill in this information to identify the case:
 Debtor name RT Development, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                             [1    Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                                       amended filing




Official Form 204
Chapter             11   or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders                                                                                                                                                                             12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

  Name of creditor and              Name, telephone                      Nature of claim          Indicate if claim   Amount of claim
  complete mailing                  number and email                     (for example, trade       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  address, including zip            address of creditor                  debts bank loans,        unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
  code                              contact                              professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                         and government                               Total claim, if            Deduction for value        Unsecured claim
                                                                         contracts)                                   partially secured          of collateral or setoff
  Blue Town, LLC                                                         The promissory    Contingent                                                                            $367,046.00
  David Hodge and                                                        note and          Unliquidated
  Stacey Freeman                                                         unrecorded deed Disputed
  do The Kneafsey                                                        of trust which
  Firm Inc                                                               was secured by
  800 Wilshire Blvd                                                      now foreclosed
  #710                                                                   real property
  Los Angeles, CA                                                        located at
  90017                                                                  1609-1615 Grand
                                                                         Avenue, Santa
                                                                         Barbara
  Chris Kreidel                                                          Two single family                                  $490,000.00             $4,900,000.00                 $96,650.21
  18061 Redondo Cir.                                                     residences
  Huntington Beach,                                                      located at 2279
  CA 92648                                                               and 2301 Laurel
                                                                         Canyon Blvd., Los
                                                                         Angeles, CA
                                                                         90046
  Craig and Carol                                                        Loan                                                                                                     $90,000.óO
  Eiland
  357 Westminster
  Ave.
  Ventura, CA 93003
  Dale A. and Judy E.                                                    Loan                                                                                                    $100,000.00
  Hopkins
  127W. Angeleno
  Ave
  San Gabriel, CA
  91776
  Davis Miles McGuire                                                    Loan                                                                                                     $60,000.00
  Gardner
  40 E. Rio Salado
  Pkwy, Suite 425,
  Temple, AZ 85281




Official form 204                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                   page 1

Software Copyright (ci 1996-2021 Best Case, LLC   -   www.bestcase.com                                                                                                Best Case Bankruptcy
                    Case 1:21-bk-10809-VK                            Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                 Desc
                                                                     Main Document    Page 7 of 20


  Debtor     RT Development LLC                                                                                   Case number (if known)
             Name

   Name of creditor and             Name, telephone                 Nature of claim           Indicate if claim   Amount of claim
   complete mailing                 number and email                (for example, trade        is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   address, including zip           address of creditor             debts, bank loans,        unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
   code                             contact                         professional services,        disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                             w -   ‘              Total claim if             Deduction for value        Unsecured claim
                                                                                                                  partially secured          of collateral or setoff
  Emily and Mark                                                    Loan                                                                                                     $115,800.00
  Guido
  Do It Now Life Ret
  FBO Emily Guido
  American Estate &
  TR FBO Mark Guido
  3130 Hidden Creek
  Ave
  Thousand Oaks, CA
  91360
  Estate of William                                                 Loan                                                                                                     $200,000.0ô
  Spalthoff
  2479 Chaucer Place
  Thousand Oaks, CA
  91362
  Genuine Properties                                                Two single family                                   $131,460.00            $4,900,000.00                $131,460.00
  LLC                                                               residences
  Attn: Paul Sterngold                                              located at 2279
  21781 Ventura Blvd                                                and 2301 Laurel
  Ste 584                                                           Canyon Blvd., Los
  Woodland Hills, CA                                                Angeles, CA
  91364                                                             90046

  Genuine Properties                                                Two single family                                     $62,673.00           $4,900,000.00                  $62,673.00
  LLC                                                               residences
  Attn: Paul                                                        located at 2279
  Sterngold, Manager                                                and 2301 Laurel
  21781 Ventura Blvd                                                Canyon Blvd., Los
  Ste 584                                                           Angeles, CA
  Woodland Hills, CA                                                90046
  91364
  Gregory and Connie                                                Loan                                                                                                    $150,000.00
  Miles
  1173 N 560W
  Orem, UT 84057
  Larry & Brenda                                                    Loan                                                                                                    $100,000.00
  Thoele
  FBO L2B2
  Properties Inc.
  solo 401K, Charles
  Schwab
  206 E. 115th Terrace
  Kansas City, MO
  64114




Official form 204                                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                    page 2

Software Copyright (ci 1996-2021 Besi Case, LLC www.bestcase corn
                                              -                                                                                                                   Best Case Bankruptcy
                    Case 1:21-bk-10809-VK                        Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                 Desc
                                                                 Main Document    Page 8 of 20


Debtor                                                                                                        Case number (if known)
           RT Development LLC
           Name

  Name of creditor and           Name, telephone                 Nature of claim          Indicate if claim   Amount of claim
  complete mailing               number and email                (for example, trade       is contingent,     If the claim is fully unsecured, till in only unsecured claim amount, If
  address, including zip         address of creditor             debts, bank loans,       unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
  code                           contact                         professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                              Total claim, if            Deduction for value Unsecured claim
                                                                                                              partially secured          of collateral or setoff
  Liberty Trust Co.                                              Loan                                                                                                      $80,208.33
  LTD. do Celeste
  Mendelsohn
  4501 W. Channel
  Island Blvd., #59
  Oxnard, CA 93035




  Millennium Trust                                               Loan                                                                                                      $80,000.00
  Co. Ltd.
  2001 Spring Rd.,
  Suite 700
  Oak Brook, IL 60523




  Preferred Real                                                 Loan                                                                                                    $112,794.38
  Holdings, LLC
  Attn: Connie Warren
  16106 Winston
  Drive
  Oregon City, OR
  97045
  Ranon Udkoff &                                                 Breach of                Contingent                                                                     $270,000.00
  Jane Rivkah Udkoff                                             Contract                 Unliquidated
  The Keansffsey                                                 Lawsuit is filed in      Disputed
  Firm Inc                                                       Superior Court,
  CIO Sean M                                                     Case No.:
  Kneasfsey                                                      20STCV4261 3
  800 Wilshire Blvd                                              RANON UDKOFF,
  #710                                                           ETAL.VS
  Los Angeles, CA                                                SOUTHWEST
  90017                                                          SERVICES
                                                                 GROUP, LLC, ET
                                                                 AL.
  Robert Antinoro                                                Loan                                                                                                    $200,000.00
  Equity Trust
  Company Custodian
  FBO Robert
  Antinoro IRA
  676 Rabbit Creek
  Ln.
  Newbury Park, CA
  91320




Official form 204                               Chapter 11 or Chapter 9 Cases: List of Creditors VVho Have the 20 Largest Unsecured claims                                  page 3

Software Copyright Id 1996-2021 Best Case, LLC ww bestcase.com
                                            -
                                                                                                                                                               Best Case Bankruptcy
                     Case 1:21-bk-10809-VK                                     Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                Desc
                                                                               Main Document    Page 9 of 20


 Debtor     RT Development LLC                                                                                             Case number (if known)
            Name

  Name of creditor and                  Name, telephone                       Nature of claim          Indicate if claim   Amount of claim
  complete mailing                      number and email                      (for example, trade       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  address, including zip                address of creditor                   debts, bank loans,       unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
  code                                  contact                               professional services,       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                           Total claim, if            Deduction for value        Unsecured claim
                                                                                                                           partially secured          of collateral or setoff
  Robert L. Loftus                                                            Loan                                                                                                    $277,168.00
  Vantage FBO:
  Robert L. Loftus
  Traditional IRA,
  Vantage Retirement
  20860 N. Tatum
  Blvd., Suite 240
  Phoenix, AZ 85050
  Robert Weissman                                                             Loan                                                                                                    $1 50,000.00
  2660 Townsgate
  Rd., Suite 350
  Westlake Village,
  CA 91361
  SLYPROP4, LLC                                                               Loan                                                                                                    $187,500.00
  Attn: Wiliam Ratcliff
  4603 Desert Drive
  Woodland Hills, CA
  91364
  Zarabella Skye                                                              Loan                                                                                                    $100,000.00
  7028 W. Waters Ave
  #283
  Tampa, FL 33647




Official form 204                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                     page 4

Software Copyrl9ht   (C)   1996-2021 Best Case, LLC   -   www.bestcase corn                                                                                                 Best Case Bankruptcy
                                                                                           _______



          Case 1:21-bk-10809-VK                               Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                 Desc
                                                              Main Document    Page 10 of 20


                                                              United States Bankruptcy Court
                                                                  Central District of California
                                                                                                                        Case No.
 In re     RT Development, LLC
                                                                                     Debtor(s)                          Chapter           11




                                                          LIST OF EQUITY SECURITY HOLDERS
                                                                      prepared in accordance with rule l007(a)(3)                  for filing   in this Chapter II    Case
Following is the list of the Debtors equity security holders which is




Name and last known address or place of                             Security Class Number of Securities                            Kind of Interest
business of holder
Brett P. Miles                                                                                                                     100%
30313 Carnwood Street, Suite 32
Agoura Hills, CA 91301

                                                                          HIP
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATiON OR PARTNERS

         I, Brett P. Miles, the Managing Member of the corporation named as the debtor in this case, declare under penalty
of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.




 Date      5/3/2021                                                            Signature
                                                                                             Brett P. Miles

                           Penalsyfor making afaLce sla(emen( ofconcealing properly: Fine of up to $500,000 or   imprisonment for up to   5 years or both.
                                                                          18 U.S.C. §. 152 and 3571.




Sheet I   of   I   in   List   of Equity Security   Holders                                                                                                  Best Case Bankruptcy
SolIwaro Copyiight (C) 1996-2021 Best Case. LLC www.beslcase corn
                                                -
                                  __-..
                ____________________
                                                                  _______
                                                                                     ____________________
                                                                                      ___________
                                                                                                  _____
                                                                                               _____   ______




         Case 1:21-bk-10809-VK                          Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                     Desc
                                                        Main Document    Page 11 of 20

Attorney or Party Name, Address, Telephone& FAX NOS FORCOURTUSEONLY
State Bar No. & Email Address
Michael Jay Berger
Law Offices of Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael. bergerbankruptcypower.com




Fi Debtor(s) appearing without an attorney
J Attorney for Debtor

                                                        UNITED STATES BANKRUPTCY COURT
                                                         CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                       CASE NO.:
            RT Development, LLC
                                                                                       CHAPTER: 11




                                                                                                           VERIFICATION OF MASTER
                                                                                                          MAILING LIST OF CREDITORS

                                                                                                                        [LBR 1007-1(a)]

                                                                   Debtor(s).

Pursuant to LBR 1 007-1 (a), the Debtor, or the Debtors attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors fIled in this bankruptcy case, consisting of 5 sheet(s) is complete, correct, and
consistent with the Debtor’s schedules and I/we assume all responsibility for errors nd omiions.

 Date:




                                                                  .---




 Date:




 Date
                       //2/
                   /           ‘                                                              Signature of Attorn                r De tor (if applicable)




                       This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                           F 1007-1 .MAILING.LIStVERIFICATION
Case 1:21-bk-10809-VK   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07   Desc
                        Main Document    Page 12 of 20



                    RT Development, LLC
                    30313 Canwood Street, Suite 32
                    Agoura Hills, CA 91301


                    Michael Jay Berger
                    Law Offices of Michael Jay Berger
                    9454 Wilshire Boulevard, 6th floor
                    Beverly Hills, CA 90212


                    90265 Films, LLC
                    9663 Santa Monica Blvd., Suite 949
                    Beverly Hills, CA 90210


                    American Estate and Trust
                    c/o Monica Brislawn
                    1340 Reynolds Ave., #116
                    Irvine, CA 92614


                    Blue Town, LLC
                    David I-lodge and Stacey Freeman
                    c/o The Kneafsey Firm Inc
                    800 Wilshire Blvd #710
                    Los Angeles, CA 90017


                    Blue Town, LLC
                    10573 W. Pico Blvd, #310
                    Los Angeles, CA 90064


                    Brett P. Miles
                    30313 Canwood St., Ste 32
                    Agoura Hills, CA 91301


                    California Dept of Tax and Fee Admi
                    Special Ops, MIC 29
                    P0 Box 942879
                    Sacramento, CA 94279-0005
Case 1:21-bk-10809-VK   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07   Desc
                        Main Document    Page 13 of 20



                    Chris Kreidel
                    18061 Redondo Cir.
                    Huntington Beach, CA 92648


                    Craig and Carol Eiland
                    357 Westminster Ave.
                    Ventura, CA 93003


                    Dale A. and Judy S. Hopkins
                    127 W. Angeleno Ave
                    San Gabriel, CA 91776


                    Davis Miles McGuire Gardner
                    405. Rio Salado Pkwy., Suite 425
                    Tempe, AZ 85281


                    Easy Financial LLC
                    Toorak Capital Partners LLC
                    15 Maple St., Second Floor West
                    Summit, NJ 07901


                    Emily and Mark Guido
                    Do It Now Life Ret EBO Emily Guido
                    American Estate & TR FBO Mark Guido
                    3130 Hidden Creek Ave
                    Thousand Oaks, CA 91360


                    Employment Developement Dept
                    P0 Box 826806
                    Sacramento, CA 94206-0001


                    Estate of William Spalthoff
                    2479 Chaucer Place
                    Thousand Oaks, CA 91362
Case 1:21-bk-10809-VK   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07   Desc
                        Main Document    Page 14 of 20



                    Franchise Tax Board
                    Bankruptcy Section MS: A-340
                    P0 Box 2952
                    Sacramento, CA 95812—2952


                    Franchise Tax Board
                    Bankruptcy Section MS: A-340
                    P0 Box 2952
                    Sacramento, CA 95812—2952


                    Genuine Properties LLC
                    Attn: Paul Sterngold, Manager
                    21781 Ventura Blvd Ste 584
                    Woodland Hills, CA 91364


                    Global Investments Management Inc
                    Solo 401 (k)
                    1718 Capital Ave
                    Cheyenne, WY 82001


                    Gregory and Connie Miles
                    1173 N 560 W
                    Orem, UT 84057


                    Hallco Property Solutions Inc.
                    374 E. H St., Suite A—408
                    Chula Vista, CA 91910


                    Internal Revenue Service
                    P.O. Box 7346
                    Philadelphia, PA 19101—7346


                    Key Development Inc.
                    3225 McLeod Dr., Suite 100
                    Las Vegas, NV 89151
Case 1:21-bk-10809-VK   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07   Desc
                        Main Document    Page 15 of 20



                    Larry & Brenda Thoele
                    REQ L2B2 Properties Inc.
                    solo 401K, Charles Schwab
                    206 E. 115th Terrace
                    Kansas City, MO 64114


                    Laurel Canyon Estates LLC
                    30313 Canwood St., Ste 32
                    Agoura Hills, CA 91301


                    Liberty Trust Co. LTD
                    c/o Celeste Mendelsohn
                    4501 W. Channel Island Blvd. #59
                    Oxnard, CA 93035


                    Los Angeles County Tax Collector
                    P0 Box 54110
                    Los Angeles, CA 90054


                    Millennium Trust Co. LLC
                    2001 Spring Rd., Suite 700
                    Oak Brook, IL 60523


                    Pierre Nasnas
                    9495 Reseda Blvd. #5
                    Northridge, CA 91324


                    Preferred Real Holdings, LLC
                    Attn: Connie Warren
                    16106 Winston Drive
                    Oregon City, OR 97045


                    Qadeer Azam
                    9420 Reseda Blvd.
                    Northridge, CA 91324
Case 1:21-bk-10809-VK   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07   Desc
                        Main Document    Page 16 of 20



                    Quality Loan Service Corp
                    2763 Camino Del Rio South
                    San Diego, CA 92108


                    Ranon Udkoff & Jane Rivkah Udkoff
                    The Keansffsey Firm Inc
                    C/O Sean M Kneasfsey
                    800 Wilshire Blvd #710
                    Los Angeles, CA 90017


                    Richard Dull
                    2279 Laurel Canyon Blvd.
                    Los Angeles, CA 90046


                    Robert Antinoro
                    Equity Trust Company Custodian
                    FBO Robert Antinoro IRA
                    676 Rabbit Creek Ln.
                    Newbury Park, CA 91320


                    Robert L.  Loftus
                    Vantage FBO: Robert L. Loftus
                    Traditional IRA, Vantage Retirement
                    20860 N. Tatum Blvd., Suite 240
                    Phoenix, AZ 85050


                    Robert Weissman
                    2660 Townsgate Rd., Suite 350
                    Westlake Village, CA 91361


                   SLYPROP4, LLC
                   Attn: Wiliam Ratcliff
                   4603 Desert Drive
                   Woodland Hills, CA 91364


                    Southwest Services Group,      LLC.
                    30313 Canwood St., Ste 32
                    Agoura Hills, CA 91301
Case 1:21-bk-10809-VK   Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07   Desc
                        Main Document    Page 17 of 20



                    Valley Girl Holdings, LLC
                    35795. Foothill Blvd., Unit 178
                    Pasadena, CA 91107


                    Zarabella Skye
                    7028 W. Waters Ave #283
                    Tampa, FL 33647
                                                                                             __________________




      Case 1:21-bk-10809-VK                               Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                           Desc
                                                          Main Document    Page 18 of 20


 Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &                  FOR COURT USE ONLY

 Email Address

 Michael Jay Berger
 Law Offices of Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
 (310) 271-6223 Fax: (310) 271-9805
 Cahfornia State Bar Number: 100291 CA
 michael .bergerbankruptcypower.com




I9   Attorney for: RT Development, LLC
                                                         UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

 Inre:                                                                                 CASE NO.:
          RT Development, LLC                                                          ADVERSARY NO.:
                                                                               Debtor. CHAPTER:  11

                                                                         Plaintiff(s),
                                                                                               CORPORATE OWNERSHIP STATEMENT
                                                                                                  PURSUANT TO FRBP 1007(a)(1)
                                                                                                    and 7007.1, and LBR 1007-4

                                                                                                                                 [No hearing]
                                                                     Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,   Brett P. Miles                                                                   ,   the undersigned in the above-captioned case, hereby declare
                  (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                 This   form is optional,   It has   been approved for use   by the United   States Bankruptcy Court for   the   Central District of California.


December2012                                                                                                          F 1007-4.CORP.OWNERSHIP.STMT
   Case 1:21-bk-10809-VK                             Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                  Desc
                                                     Main Document    Page 19 of 20




[Check the appropriate boxes and, if applicable, provide the required information.]
I       I have personal knowledge of the matters set forth in this Statement because:
        J I am the president or other officer or an authorized agent of the Debtor corporation
        O I am a party to an adversary proceeding
        [J I am a party to a contested matter
        O I am the attorney for the Debtor corporation                                                      10% or more of any
2.a.    (J The following entities, other than the debtor or a governmental unit, directly or indirectly own
            class of the corporations equity interests: Brett P. Miles 100% owner of the Debtor’s equity interest.
            See Addendum
  b.    Li There are no entities that directly or indirectly own 10% or more of api’ class ofjJ corporon’s equity interest.
5/3/2021                                                                                   By:
Date                                                                                              Sigrii r o         ebtor, r attorney for Debtor

                                                                                           Name:        Brett P. Miles
                                                                                                        Managing Member
                                                                                                        Printed name of Qebtor, or attorney for
                                                                                                        Debtor




                This form is optional. It has   been approved for use by the United States Bankruptcy Court for the Central District of California
December 2012                                                                                                   F 1007-4.CORP.OWNERSHIP.STMT
     Case 1:21-bk-10809-VK                        Doc 1 Filed 05/03/21 Entered 05/03/21 18:31:07                                                    Desc
                                                  Main Document    Page 20 of 20



                      Addendum to Corporate Ownership Statement Pursuant to
                   F.R.B.P. 1007(a)(1) and 7007.1, and Local Bankruptcy Rule 1002-5
The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
class of the corporation’s(s’) equity interests:
 Brett P. Miles
 30313 Canwood Street, Suite 32
 Agoura Hills, CA 91301




                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
